Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
                                                Remarks
This Office Action fully acknowledges Applicant’s remarks filed on October 16th, 2020.  Claims 1-60 are pending.  Claims 10-57 are withdrawn from consideration. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the imaging chamber of “…wherein a distance along a height of the imaging chamber between the photosensitive surface and the imaging chamber is from 300nm to 1000nm” as in claims 1 and 58 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The specification lacks antecedent basis for the recitation “…wherein a distance along a height of the imaging chamber between the photosensitive surface and the imaging chamber is from 300nm to 1000nm.”


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-9 and 58-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The recitation to “…wherein a distance along a height of the imaging chamber between the photosensitive surface and the imaging chamber is from 300nm to 1000nm” is drawn to new matter in the claims.
Applicant’s disclosure does not provide basis for such a distance along a height of the imaging chamber and the lower portion of the range in 300nm to around 500nm.
As disclosed in par. [0079] and shown in figure 8 of Applicant’s specification (see US 2019/0054466), the smallest disclosed spacer element 815 average height (h2) is 0.5 microns, which is equivalent to 500nms, and wherein such spacer elements are recited as forming the imager chamber having an average chamber height between the planar member and the transparent planar member.
This is also seen and disclosed in figures 5&6, wherein paragraph [0070] provides a smallest chamber height of 0.5 micrometers or 500nm.  
There is no further discussion found with respect to the herein-claimed “…wherein a distance along a height of the imaging chamber between the photosensitive surface and the imaging chamber is from 300nm to 1000nm,” and the discussion to the sizing of the spacer elements is found to be the most relevant and 
Examiner notes that Applicant generally cites pars. [0065,0066,0072,0077] as providing support for the amendments made herein.  Discussion is found with respect to spectral response in the range of 300nm to 1000nm as well as discussion to various applications with a particular amount of sample introduced coincident with a wavelength of interest so as to achieve “near-field criterion,” however, such discussion does not provide basis for the structural height of the imaging chamber from 300nm to 1000nm.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 58-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the claimed test devices of claims 1 and 58 are indefinitely defined herein with respect to the sought distance of the imaging chamber.
Presently, the claims recite “…wherein a distance along a height of the imaging chamber between the photosensitive surface and the imaging chamber is from 300nm to 1000nm,” which recitation is indefinitely recited as it is self-referencing to the imaging chamber as the height to be defined, and the recitation itself utilizes the imaging chamber in defining one of the two bounds for defining such a height.
Herein, it appears that Applicant intends to recite “…wherein a distance along a height of the imaging chamber between the photosensitive surface and the transparent planar member is from 300nm to 1000nm.”    This coincides with the showings in figures 5 and 8, for example (e.g. transparent planar member 540 and photosensitive surface 510 of the imager chip in fig. 5, and similarly in fig. 8)




Response to Arguments
Applicant's arguments filed October 16th, 2020 have been fully considered but are moot in view of the amendments made to the claims.
As discussed above, in view of the amendments to the claims, claims 1-9 and 58-60 are herein rejected under 35 USC 112 a/1st paragraph and 35 USC 112 b/2nd paragraph for the reasons discussed therein.
Additionally, the Specification and Drawings are objected to for the reasons discussed above.
It is noted that the previous prior art rejections have been removed, however, this is coincident with the new matter added to the claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798